Citation Nr: 0106330	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1971.  He died on April [redacted], 1998.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1999 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that: a rating decision in June 1998 denied 
entitlement to service connection for the cause of the 
veteran's death;  the appellant was duly notified of the 
decision; she did not file a timely appeal, and the decision 
became final.  Thereafter, she submitted additional evidence 
in an attempt to reopen the claim; the RO found that the 
additional evidence was not new and material, and the current 
appeal ensued.  


FINDINGS OF FACT

1. A rating decision in June 1998 denied entitlement to 
service connection for the cause of the veteran's death.

2. The additional evidence presented is so significant that 
it must be considered in order to fairly decide the merits 
of the appellant's claim.


CONCLUSIONS OF LAW

1. A rating decision in June 1998, denying entitlement to 
service connection for the cause of the veteran's death, 
is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000).

2. Additional evidence submitted since June 1998 is new and 
material, and the claim of entitlement to service 
connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.312 (2000).  

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000).  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000 ).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

When a claimant seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) (1998).  Second, if new and 
material evidence has been presented, then the merits of the 
claim may be evaluated, after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been met. 

In the instant case, the evidence of record at the time of the 
prior final denial of service connection for the cause of the 
veteran's death included rating actions which granted service 
connection for post-traumatic stress disorder (PTSD) and 
evaluated that disability as 100 percent disabling and the 
veteran's death certificate, which showed his cause of death 
as closed head trauma secondary to a motor vehicle accident.  
The time of death was shown on the death certificate as 1250 
a.m. on April [redacted], 1998.  The place of death was shown as a 
rural [redacted] road 2 miles east of [redacted], Oklahoma.

The additional evidence submitted since June 1998 includes VA 
medical records, lay statements, and personal hearing 
testimony.

The VA medical records included a medication profile for the 
veteran showing prescriptions in March 1998 for Trazodone and 
in April 1998 for diazepam.  The 
records also include a statement by a physician dated in May 
1999, over a year after the veteran's death, made at the 
request of the appellant, that Trazodone and diazepam may 
cause drowsiness and should be used with care while operating 
machinery.

The two lay statements submitted were from a female cousin and 
a male cousin of the veteran.  His female cousin stated that: 
on the night of his death, the veteran came to her house about 
930 p.m. to talk to her; he had been drinking, but did not 
drink anything alcoholic while he was with her;  during the 
evening, she called his male cousin, who came over; before he 
left her house, the veteran went to the bathroom and took some 
Valium tablets, but she didn't know how many he took.  The 
veteran's male cousin stated that, as they were leaving their 
female cousin's house, the veteran went to his truck and said 
that he was going home.

At a personal hearing in September 1999, the appellant 
testified that: she and the veteran were married in 1991; at 
the time of his death, they were separated but often saw each 
other; to her knowledge, the veteran did not use alcohol after 
they were married; his death was investigated by the state 
highway patrol, and she was told that his car had hit a large 
post next to the road he was driving on at the time of his 
death.

The appellant's representative stated at the hearing that the 
veteran took too many Valiums the night of his death, became 
drowsy, lost control of his car, and in that way killed 
himself.  The representative argued that the veteran's death 
was thus related to his service connected PTSD because 
diazepam was a medication prescribed by VA for treatment of 
PTSD.

After a careful review of all of the evidence, the Board finds 
that, the additional evidence is new and material, in that it 
tends to show that the veteran's death was related to use of 
medication for his service connected psychiatric disability.  
The 
claim for service connection for the cause of his death is 
thus reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).

ORDER

New and material evidence having been presented, a claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened, and, to that extent, the appeal 
is granted.


REMAND

The appellant contends that the veteran's death in a motor 
vehicle accident was solely attributable to the soporific 
effect of medication prescribed for service connected 
psychiatric disability, viz., Valium or diazepam.  She also 
contends that he was not on the night of his death under the 
influence of alcohol.  However, because there was no autopsy 
in this case, there is of record no evidence as to the amount 
of diazepam and/or alcohol in the veteran's system at the time 
of his death.  In addition, the evidence of record does not 
contain the state highway patrol report of findings at the 
scene of his fatal motor vehicle accident.  The Board finds 
that evidence concerning the veteran's alcohol level on the 
night of his death and the findings of the officer(s) who 
investigated his death are relevant to the issue before the 
Board and that an attempt should be made to obtain such 
evidence.  This case will, therefore, be remanded to the RO 
for that purpose.


Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should obtain from the VA 
Medical Center, Fayetteville, 
Arkansas, copies of all records of 
treatment of the veteran for PTSD from 
April 1997 until his death in April 
1998.

2. The RO should obtain a copy of the 
report made by the state highway 
patrol officer(s) who investigated the 
veteran's death.

3. From information contained in that 
report, or by contacting L. Phil 
Keeter, MD, who signed the veteran's 
death certificate, the RO should 
determine identity and location of the 
medical or other facility to which the 
veteran's body was taken from the 
accident scene on the night of his 
death and obtain from that facility a 
copy of any report which was made at 
that time concerning the condition of 
his body.

Following completion of these actions, the RO should review 
the evidence and determine whether the appellant's claim may 
now be granted.  If the decision remains adverse to the 
appellant, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to obtain 
clarifying information.  By this REMAND, the Board intimates 
no opinion as to the ultimate disposition of the appeal.  No 
action is required of the appellant unless she receives 
further notice.  The appellant has the right to submit 
additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).





 

